Filed 2/25/22 In re A.F. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    In re A.F. et al., Persons Coming Under the
    Juvenile Court Law.

    FRESNO COUNTY DEPARTMENT OF                                                              F083486
    SOCIAL SERVICES,
                                                                           (Super. Ct. Nos. 20CEJ300227-1,
             Plaintiff and Respondent,                                     20CEJ300227-2, 20CEJ300227-3)

                    v.
                                                                                          OPINION
    B.F.,

             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from a judgment of the Superior Court of Fresno County. Gary L.
Green, Commissioner.
            Liana Serobian, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Daniel C. Cederborg, County Counsel, and Carlie Flaugher, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-


*           Before Levy, Acting P. J., Peña, J. and Meehan, J.
       B.F. (Mother) and A.C. (Father) are the parents of A.F., now eight years old;
A.R.C., now five years old; and B.C., now four years old (collectively children).
Pursuant to Welfare and Institutions Code section 366.26, the juvenile court terminated
Mother’s and Father’s parental rights. 1 Mother timely appealed. 2
       Mother challenges the juvenile court’s finding that the beneficial parent-child
relationship exception to termination of parental rights did not apply, and she seeks
reversal of the court’s order under In re Caden C. (2021) 11 Cal.5th 614 (Caden C.).
Mother contends that in determining whether the exception applied, the juvenile court
focused on improper factors, improperly discounted the social worker’s testimony that
she had a positive relationship with the children and was important to them, and failed to
acknowledge Caden C., which precludes us from presuming the court properly balanced
the relevant considerations. She also claims the juvenile court’s decision was premature
given the length of the children’s most recent and fourth placement.
       We reject Mother’s claim and affirm the juvenile court’s order terminating her
parental rights.
                     FACTUAL AND PROCEDURAL SUMMARY
Referral
       Mother and the children lived with Mother’s fiancé, V.C., and his sister; and V.C.
supported Mother and the children. On August 16, 2020, Mother called emergency
services and requested an ambulance for B.C., who had a fever. Responding emergency
medical technicians observed that the home was cluttered, and that six-year-old A.F.,
four-year-old A.R.C., and three-year-old B.C. were dirty and unkempt. B.C. appeared
sluggish and acted as if he was under the influence of alcohol. Mother reported she gave


1       Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.
2      Father did not appeal.


                                                2.
B.C. Benadryl for his fever. When questioned, B.C. stated, “‘I like to drink,’” and
Mother explained he liked to get into the recycling and drink remnants from cans.
Mother did not smell of alcohol, but a male present in the house did.
       A referral was made to Fresno County Department of Social Services (the
department), and B.C. was transported to the hospital by ambulance and admitted. He
subsequently tested negative for alcohol, but positive for marijuana.
       The Fresno Police Department (FPD) conducted a welfare check at the house and
cleared it.
       At the hospital, a social worker observed Mother appeared to be intoxicated,
possibly by methamphetamine, and provided inconsistent stories. Mother told the social
worker she had seven children and a history with child protective services (CPS) in Texas
due to methamphetamine use. Of the four children not subject to this dependency
proceeding, Mother related one was an adult, two were in foster care, and one was
adopted.
       A department social worker contacted FPD and requested assistance at the hospital
for a possible section 300 hold. The responding officer reported Mother told him she did
not see B.C. ingest marijuana, but she had taken some marijuana edibles from the freezer
and left them out within the children’s reach. The officer concluded Mother was not
under the influence and a section 300 hold was not warranted at that time.
       Additional hospital staff expressed concern based on Mother’s changing stories,
her confirmation that there was marijuana in the home, and V.C.’s possession of a
medical marijuana card.
       A department social worker interviewed Mother at the hospital. Mother stated she
had left B.C. alone inside while she checked on her other children playing outside. When
she returned, B.C. was unbalanced when standing and she thought he might have ingested
alcohol as he had done before, although she did not see any open alcohol around. She



                                            3.
gave B.C. water to drink and called for an ambulance after he became more unresponsive
and his lips began turning a different color.
       Mother admitted she left marijuana edibles belonging to V.C. within reach of the
children. She denied marijuana use. She told the social worker she drank occasionally
and her drug of choice was methamphetamine, but she had been clean for the past six
years. The social worker observed Mother’s speech was slurred. Mother stated she was
just tired and was willing to take a drug test.
       The family had four prior referrals in Fresno County for general neglect. Mother
denied there was any domestic violence between her and V.C., and she stated the
situation at the house was chaotic and cluttered because an exterminator had been there
that morning.
       Mother reported she did not have any contact with the three children she lost to
CPS in Texas. She stated Father was incarcerated in Texas. Mother did not want to lose
her children and said V.C. had agreed to get rid of the marijuana. She stated she
disciplined the children through timeouts or took away their tablets or toys, and the
children were not in school.
       At the house, V.C. showed social workers his medical marijuana card. He
reported using edible marijuana for back pain and stated the edibles were usually kept in
the freezer where the children could not access them. V.C. denied Mother used
marijuana, but said she drank sometimes.
       A.F. and A.R.C. appeared healthy and were dressed appropriately, but their
clothes were dirty and A.R.C.’s face was dirty. A.F. reported Mother “‘whoop[ed]’”
them for discipline. V.C. confirmed Mother hit the children on the butt with her hand,
but not hard. A.R.C. had what appeared to be bug bites on her legs, and V.C. stated they
had bed bugs they were working on getting rid of.
       On August 17, 2020, social workers made an unannounced visit to the house
around 11:30 a.m. Mother was still at the hospital with B.C. A.F. and A.R.C., who were

                                                4.
playing in the front yard, were filthy and wearing clothing stained with food and dirt.
The children called for “‘[d]ad,’” and V.C. came outside. He stated he was not the
children’s biological father, but considered them his children. He smelled of alcohol and
reported he drank approximately three “tall cans of beer” per day. He denied he got
drunk or that alcohol was a problem for him, and other than drinking and marijuana, he
denied he used drugs. When questioned regarding his missing teeth, V.C. said he had
them pulled following years of prior drug abuse. He reported he last used heroin in 1979
and he denied methamphetamine use.
       Inside the house, social workers observed there was little room to walk in the
living room due to clutter and although V.C. reported the kitchen had been emptied to
spray for cockroaches and bugs, the items in the living room did not appear to be kitchen
items. V.C. also stated they had brought stuff from storage into the house.
       Social workers observed dead cockroaches covering the living room and kitchen
floors. V.C. stated he was told to leave them on the ground for a few days after
extermination. There was ample food in the house, but social workers observed
cigarettes, a lighter, what appeared to be marijuana, and a marijuana pipe on the bed in
the room V.C. said the children slept in. V.C. stated the items were on the bed because
he was getting ready to visit the hospital. He said the marijuana was his and again denied
Mother used drugs.
       V.C.’s sister came out of her bedroom. She did not smell of alcohol and stated she
usually watched the children. The social workers spoke to V.C. and his sister about
leaving the children in the yard unsupervised and told them the children needed bathed
and clean clothes. V.C. stated they bathed the night before and got dirty playing outside.
       At the hospital, a nurse reported Mother slept all morning while B.C. ran around
the room unsupervised. When the nurse asked if B.C. had eaten his breakfast, Mother
yelled at B.C. to eat. B.C.’s food was out of his reach and the nurse had to direct Mother
to feed him. The nurse also had to direct Mother to change B.C.’s poop-filled diaper.

                                             5.
Mother did not appear to be under the influence of anything, but the nurse expressed
concern regarding her ability to supervise her children at home given her failure to
supervise B.C. at the hospital. Mother also left the room several times and said she was
going to the cafeteria.
       Mother told social workers that V.C. drank six or seven beers a day, usually
beginning around noon, and his sister had stopped drinking four days earlier. Mother
reported she moved to Fresno from Texas because her sister lived in Fresno. However,
her sister subsequently moved to South Dakota, and V.C. and his sister were Mother’s
only support. She reported she had no concerns with them caring for the children.
       Mother told the social worker the hospital was keeping B.C. another night because
he had ringworm on his head, and she said he had a bad case of it the previous month.
She also stated she was on two medications for depression and anxiety, but she had not
taken her medication while at the hospital with B.C. She was not in therapy and had not
seen her assigned psychiatrist at Central Valley Health Team in several months. Mother
again agreed to take a drug test, but did not do so.
Section 300 Petitions
       On August 18, 2020, the department filed a petition on behalf of the children
alleging they came within the juvenile court’s jurisdiction under section 300,
subdivision (b)(1), as to Mother and sought a protective custody warrant. The petition
identified A.C. as the children’s alleged father, whereabouts unknown.
       The juvenile court granted the department’s request, and the children were taken
into protective custody on August 18, 2020.
       On August 20, 2020, the department filed an amended petition correcting A.R.C.’s
name, reflecting A.C. was A.R.C.’s and B.C.’s presumed father, and reflecting the
children were taken into protective custody and placed in foster care.




                                              6.
Detention Hearing
       On August 21, 2020, the juvenile court held a detention hearing. The court found
a prima facie showing that the children were persons described by section 300 and
ordered them detained in foster care. The court directed the department to provide
Mother with supervised visitation no less than once a week, a mental health assessment
and treatment recommendation for the children, and random drug testing for Mother.
Jurisdiction and Disposition Hearings
       The department’s combined jurisdiction and disposition report, which included
two addenda, recommended that the juvenile court sustain the petition allegations, and
adjudge the children dependents of the court and to remain out of Mother’s care.
       The report summarized Mother’s CPS history in Texas, where Mother reportedly
lost custody of three children. In 2012, CPS in Texas received a referral concerning
Mother’s 11-year-old daughter, F.R., and three-year-old son, C.B. Mother reportedly
called her daughter names, and Mother and a male living in the house hit both children
with wooden and metal spoons, which led to bruising and permanent scars on F.R. and
bruising on C.B. There was also suspected drug use in the household. The children were
removed, and F.R. was subsequently adopted by a maternal aunt in South Dakota.
       In 2014, CPS in Texas received another referral when Mother tested positive for
cocaine, amphetamine, and methamphetamine after giving birth to her daughter, I.C. I.C.
was subsequently removed from Mother’s care after Mother reported she used
methamphetamine the day before giving birth because she was in pain from contractions.
I.C. was placed with adoptive parents in Texas after a failed placement with a relative
and Mother’s continued methamphetamine use.
       Based on Mother’s past CPS history in Texas, the department recommended
Mother be denied reunification services under section 361.5, subdivision (b)(11) and
(13). The department also recommended Father be denied reunification services as to



                                            7.
A.R.C. and B.C. under section 361.2, subdivision (a), and as to A.F. under section 361.5,
subdivision (a).
       On November 17, 2020, the juvenile court held the jurisdiction hearing, and found
the petition allegations true and the children as described under section 300. The
disposition hearing was continued.
       On January 19, 2021, the juvenile court granted Father’s request and by
interlineation, amended the petition to elevate Father to A.F.’s presumed father.
       On February 5, 2021, the juvenile court held a contested disposition hearing. The
court found the children did not come within the provisions of the Indian Child Welfare
Act of 1978 (25 U.S.C. § 1901 et seq.), adjudged the children dependents of the court,
removed the children from Mother’s and Father’s custody, and denied Mother and Father
reunification services. The court directed the department to provide reasonable
supervised visits to Mother and Father at least one time per month. The court set a
section 366.26 hearing for June 3, 2021.
Section 366.26 Reports
       As summarized in the original report prepared for the section 366.26 hearing, the
children’s first placement was in a home unwilling to provide a permanent plan. Their
second placement with a prospective adoptive family ended after the family reported
some aggressive behaviors the family felt unequipped to handle. Their third placement,
with another prospective adoptive family, ended due to a change in the family’s
dynamics; the family did not report any concerns with the children. On April 29, 2021,
the children entered their fourth placement with a prospective adoptive family who had
briefly provided respite care when the children were removed from their second
placement.
       The department recommended the section 366.26 hearing be continued 60 days to
assess the most appropriate plan for the children given their recent fourth placement,



                                            8.
where they were doing well. The department subsequently filed two addenda
recommending termination of Mother’s and Father’s parental rights.
       The department reported Mother had a Zoom visit with the children in September
2020. A.R.C. told Mother she did not wear diapers anymore and Mother praised her.
A.R.C. began to cry during the visit, asked to come home, and said she missed Mother.
       Mother failed to show for eight consecutive random drug tests between August
2020 and November 2020. In November and December 2020, Mother tested positive for
amphetamine six times, cocaine once, and alcohol seven times.
       Mother missed her scheduled visit in January 2021, and she was thereafter denied
reunification services at the disposition hearing.
       Mother began in-person visits with the children in April 2021. Mother reportedly
had good engagement with the children and provided positive praise. Mother complained
that the children called her by her first name, but a social worker reported observing
Mother tell her children to call her by her first name.
       Mother cancelled a visit scheduled for July 6, 2021. Several days later, the
department was contacted by someone who reported Mother was using
methamphetamine daily, knew how to avoid positive drug tests, and was homeless. The
children subsequently had a visit with Mother on July 13, 2021, but she failed to show up
for a visit scheduled on July 16, 2021.
       In October 2021, Mother complained the children appeared dirty during her visit
with them and she was concerned about them. Mother expressed her desire to move to
South Dakota with the children to live with her sister. She reported V.C. was stalking her
and there had been an incident of domestic violence. Mother was staying at the Marjaree
Mason Center and reported V.C. found her at two previous addresses where she was
staying with friends and then at the Poverello House.
       With respect to Father, he contacted the department in December 2020 and
reported he was incarcerated in Texas. He contacted the department again in June 2021

                                             9.
after his release. He inquired about gaining custody of his children, but subsequently
stated he did not “‘want to mess anything up for them,’” and “‘everything is going as
how it should be.’” Father had one supervised visit with the children in July 2021 via
Zoom, which he ended early. The prospective adoptive parents reported the children
were confused by the visit and it appeared to undermine their security; A.R.C. and B.C.
did not remember Father and A.F. appeared to have very limited memories of Father.
Father’s second scheduled visit in August 2021 was cancelled after he failed to join
within the 15-minute courtesy window and his third scheduled visit in September 2021
was cancelled after he failed to appear.
       As summarized in the report, A.F. had no significant developmental delays, but
initially struggled with learning because he had not been enrolled in school under
Mother’s care. He had difficulty with remote learning the previous school year, but in
August 2021, he began attending first grade in person and was doing well. A.F. initially
shut down, and he displayed anger and aggression at times. He worked with a clinician
on anxiety, sadness and depression, and his clinician attributed the aggression he
displayed in the second placement to parenting techniques in the home. A.F. was
reportedly happy and doing well in his fourth placement.
       A.R.C. was in good health overall, but was developmentally delayed in speech and
scored low for fine motor and personal-social skills. She was also small for her age and
was not gaining weight. These issues were being addressed by the prospective adoptive
parents in her fourth placement. A.R.C. was seeing a clinician for symptoms of anxiety
and depression, but she was “emotionally and mentally happy” in her fourth placement.
Her start date for kindergarten was pending.
       B.C. did not have any developmental delays, but his communication skills score
was low. He was seeing a clinician for symptoms of anxiety, fidgetiness, and agitation.
His prospective adoptive parents reported he was startled by loud noises, but was doing
well. He started preschool in September 2021.

                                            10.
       The children were observed “to have a significant relationship with each other,”
with A.F. in a caretaking role for A,R,C, and B.C. The children wished to remain
together, and their current placement was in a home with prospective adoptive parents
who desired to adopt all three children. The prospective adoptive parents reported that
the children did well during a long period without visitation with Mother, but regressed
some after visiting with Mother in July 2021. They reported that A.F. was shutting down
when upset; A.R.C. was behaving aggressively and reacting emotionally like she did at
the beginning of the placement; and B.C. was having nightmares, was unable to sleep at
night, and was aggressive during the day. After visiting Mother, B.C. related that Mother
and V.C. would tell the children that if they got up in the middle of the night, the
boogeyman would get them; and A.R.C. recalled Mother choking her.
Section 366.26 Hearing
       On October 26, 2021, the juvenile court held a contested section 366.26 hearing.
Mother testified that every visit was “really good” and she had a “bond” with the
children. She testified A.F. appeared to want to tell her something, but he would shut
down, A.R.C. had lost weight, but was “full of life,” and the children would ask her if she
was still fighting for them and tell her they wanted to go with her. Mother described
going on walks and to the park, the store, and the zoo, and having movie nights prior to
the children’s removal. She said they were excited to see her during visits, but it was
difficult to visit due to the limitations at the visitation center. She watched movies with
them, asked them what they were learning at school, asked them how they were feeling,
and worked on activities during visits.
       Mother described her bond with the children as “[v]ery strong,” and stated the
children let her know they want her to be a part of their lives. She testified she completed
courses through WestCare, she was not in a relationship with V.C., and she was working
with the Marjaree Mason Center. She stated her sisters and the children’s cousins in
South Dakota would provide them with family support and a place to live. She requested

                                             11.
the juvenile court not terminate her parental rights and said the children needed her as
much as she needed them.
        Social worker Mayli Vang testified that the permanent plan of adoption by the
current care providers, who provided stability, was in the children’s best interest. The
children were all enrolled in school, they were happy, and they were doing extremely
well.
        Vang observed Mother’s visit on July 13, 2021. Vang testified she did not hear
the children tell Mother they wanted to live with her. Vang stated that the children
looked up to Mother and recognized her as their mother and, and that “some would say”
the children and Mother “have a good, positive relationship,” but it remained her
recommendation to terminate Mother’s parental rights.
        The department submitted on its report and recommendation, and argued there was
no evidence of a beneficial relationship with Mother that outweighed the benefit of
adoption. As to Father, counsel argued there was no evidence of a beneficial
relationship.
        Mother’s counsel argued the beneficial parent-child relationship exception
applied, precluding termination of her rights.
        Father did not appear for the hearing, but his counsel objected to the termination
of his rights.
        The juvenile court found adoption was the appropriate permanent plan for the
children, found the beneficial parent-child relationship exception argued by Mother did
not apply, and terminated Mother’s and Father’s parental rights.
        Mother now challenges the finding that the beneficial parent-child relationship
exception did not apply.




                                             12.
                                         DISCUSSION
I.        Legal Principles
          A.     Beneficial Parent-child Relationship Exception
          At a section 366.26 hearing, the juvenile court must determine “whether to
terminate parental rights, making way for adoption, or to maintain parental rights and
select another permanent plan.” (Caden C., supra, 11 Cal.5th at p. 625.) “[T]he goal at
the section 366.26 hearing is ‘specifically … to select and implement a permanent plan
for the child.’” (Id. at p. 630.) “[T]he question before the court is decidedly not whether
the parent may resume custody of the child.” (Ibid.) Instead, “when the court orders the
section 366.26 hearing, reunification services have been terminated, and the assumption
is that the problems that led to the court taking jurisdiction have not been resolved.”
(Ibid.)
          However, “[e]ven when a court proceeds to select a permanent placement for a
child who cannot be returned to a parent’s care, the parent may avoid termination of
parental rights in certain circumstances defined by statute.” (Caden C., supra, 11 Cal.5th
at p. 629.) “[W]hen a parent establishes that one of the exceptions applies, adoption or
termination is not ‘in the best interest of the child.’” (Id. at p. 631.)
          At issue here is the beneficial parent-child relationship exception to termination of
parental rights. In Caden C., which was decided five months before the section 366.26
hearing in this case, the California Supreme Court clarified the exception and the
applicable standard of review. (Caden C., supra, 11 Cal.5th at p. 629.) The three
elements to the exception, which the parent must establish by a preponderance of the
evidence, are “(1) regular visitation and contact, and (2) a relationship, the continuation
of which would benefit the child such that (3) the termination of parental rights would be
detrimental to the child.” (Id. at p. 631.) “[I]n assessing whether termination would be
detrimental, the trial court must decide whether the harm from severing the child’s
relationship with the parent outweighs the benefit to the child of placement in a new

                                               13.
adoptive home. [Citation.] By making this decision, the trial court determines whether
terminating parental rights serves the child’s best interests.” (Id. at p. 632.)
       “The first element—regular visitation and contact—is straightforward. The
question is just whether ‘parents visit consistently,’ taking into account ‘the extent
permitted by court orders.’ [Citation.] Visits and contact ‘continue[] or develop[] a
significant, positive, emotional attachment from child to parent.’ [Citation.] Courts
should consider in that light whether parents ‘maintained regular visitation and contact
with the child’ (§ 366.26, subd. (c)(1)(B)(i)) but certainly not to punish parents or reward
them for good behavior in visiting or maintaining contact—here as throughout, the focus
is on the best interests of the child.” (Caden C., supra, 11 Cal.5th at p. 632.)
       “As to the second element, courts assess whether ‘the child would benefit from
continuing the relationship.’ (§ 366.26, subd. (c)(1)(B)(i).) Again here, the focus is the
child. And the relationship may be shaped by a slew of factors, such as ‘[t]he age of the
child, the portion of the child’s life spent in the parent’s custody, the “positive” or
“negative” effect of interaction between parent and child, and the child’s particular
needs.’” (Caden C., supra, 11 Cal.5th at p. 632.)
       “Concerning the third element—whether ‘termination would be detrimental to the
child due to’ the relationship—the court must decide whether it would be harmful to the
child to sever the relationship and choose adoption. (§ 366.26, subd. (c)(1)(B); see also
§ 366.26, subd. (c)(1)(D).) Because terminating parental rights eliminates any legal basis
for the parent or child to maintain the relationship, courts must assume that terminating
parental rights terminates the relationship. [Citations.] What courts need to determine,
therefore, is how the child would be affected by losing the parental relationship—in
effect, what life would be like for the child in an adoptive home without the parent in the
child’s life.” (Caden C., supra, 11 Cal.5th at p. 633.)
       “In each case, … the court acts in the child’s best interest in a specific way: it
decides whether the harm of severing the relationship outweighs ‘the security and the

                                              14.
sense of belonging a new family would confer.’ [Citation.] ‘If severing the natural
parent/child relationship would deprive the child of a substantial, positive emotional
attachment such that,’ even considering the benefits of a new adoptive home, termination
would ‘harm[]’ the child, the court should not terminate parental rights. [Citation.] That
subtle, case-specific inquiry is what the statute asks courts to perform: does the benefit of
placement in a new, adoptive home outweigh ‘the harm [the child] would experience
from the loss of [a] significant, positive, emotional relationship with [the parent?]’
[Citation.] When the relationship with a parent is so important to the child that the
security and stability of a new home wouldn’t outweigh its loss, termination would be
‘detrimental to the child due to’ the child’s beneficial relationship with a parent.
(§ 366.26, subd. (c)(1)(B)(i), italics added.)” (Caden C., supra, 11 Cal.5th at pp. 633–
634.)
               2.      Standard of Review
        We review the juvenile court’s findings on the first two elements for substantial
evidence. (Caden C., supra, 11 Cal.5th at p. 639.) As to the third element, a hybrid
standard applies. “[T]he court must make a series of factual determinations. These may
range from the specific features of the child’s relationship with the parent and the harm
that would come from losing those specific features to a higher-level conclusion of how
harmful in total that loss would be. The court must also determine, for the particular
child, how a prospective adoptive placement may offset and even counterbalance those
harms. In so doing, it may make explicit or implicit findings ranging from specific
benefits related to the child’s specific characteristics up to a higher-level conclusion
about the benefit of adoption all told. All these factual determinations are properly
reviewed for substantial evidence.” (Id. at p. 640.) However, “the ultimate decision—
whether termination of parental rights would be detrimental to the child due to the child’s
relationship with his parent—is discretionary and properly reviewed for abuse of
discretion.” (Ibid.)

                                             15.
       “In reviewing factual determinations for substantial evidence, a reviewing court
should ‘not reweigh the evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts.’ [Citation.] The determinations should ‘be upheld if … supported
by substantial evidence, even though substantial evidence to the contrary also exists and
the trial court might have reached a different result had it believed other evidence.’
[Citations.] Uncontradicted testimony rejected by the trial court ‘“cannot be credited on
appeal unless, in view of the whole record, it is clear, positive, and of such a nature that it
cannot rationally be disbelieved.”’” (Caden C., supra, 11 Cal.5th at p. 640.)
       “Review for abuse of discretion is subtly different, focused not primarily on the
evidence but the application of a legal standard. A court abuses its discretion only when
‘“‘the trial court has exceeded the limits of legal discretion by making an arbitrary,
capricious, or patently absurd determination.’”’ [Citation.] But ‘“‘[w]hen two or more
inferences can reasonably be deduced from the facts, the reviewing court has no authority
to substitute its decision for that of the trial court.’”’” (Caden C., supra, 11 Cal.5th at
p. 641.)
II.    No Error
       As a general matter, “‘“[w]e must indulge in every presumption to uphold a
judgment, and it is [appellant’s] burden on appeal to affirmatively demonstrate error—it
will not be presumed. [Citation.]” [Citations.]’” (In re A.L. (2022) 73 Cal.App.5th
1131, 1160 (A.L.).) Further, “‘[i]n the absence of evidence to the contrary, we presume
that the court “knows and applies the correct statutory and case law.”’” (People v. Jones
(2017) 3 Cal.5th 583, 616, quoting People v. Thomas (2011) 52 Cal.4th 336, 361; accord,
People v. Ramirez (2021) 10 Cal.5th 983, 1042.) Mother claims that because the juvenile
court failed to mention Caden C., these general presumptions do not apply. However,
Caden C. was issued five months before the section 366.26 hearing in this case and
nothing in the record affirmatively demonstrates the juvenile court misunderstood or
misapplied the law. Accordingly, we reject this contention.

                                              16.
       Regarding the first and second elements, the juvenile court stated, “[T]here is no
doubt that mother has maintained visitation with the children.” The court also noted the
social worker’s testimony that the children and Mother had a positive relationship and
they recognized Mother as someone they could look up to, and the court agreed with the
department’s characterization of the relationship as “like a relative or maybe a friendly
visitor.” These findings in Mother’s favor are supported by substantial evidence.
       It is the third element that is in dispute. Mother bears the burden of demonstrating
that terminating the children’s substantial, positive attachment to her “would be
detrimental to [them] even when balanced against the countervailing benefit of a new,
adoptive home.” (Caden C., supra, 11 Cal.5th at p. 636.)
       In Caden C., the appellate court concluded that the juvenile court erred when it
found the mother established the beneficial parent-child relationship exception and it
reversed. The appellate court opined, in relevant part, “that [the] mother ‘“had not
maintain[ed] her sobriety and address[ed] her mental health issues,”’” and “‘[n]o
reasonable court would apply the beneficial relationship exception on this record of [the]
mother’s disengagement from treatment and case plan, inability or unwillingness to
remain sober, and deficient insight regarding her parenting.’” (Caden C., supra, 11
Cal.5th at pp. 641–642.) The California Supreme Court held this was error, stating,
“Even where a parent continues to struggle with addiction—and even if she believes that
her addiction doesn’t make her an unfit parent—a reasonable court could conclude that
termination of parental rights would, on balance, be detrimental to the child.” (Id. at
p. 642.)
       While they may not be treated as a categorial bar, “issues such as those that led to
dependency [nonetheless] often prove relevant to the application of the exception.”
(Caden C., supra, 11 Cal.5th at p. 637.) “A parent’s struggles may be most directly
relevant … to the ‘“positive” or “negative” effect of interaction between parent and child’
[citation] and then somewhat more indirectly to the harm of removing such interactions

                                            17.
from the child’s life. [Citation.] But how and how much the loss of a relationship with a
parent may be harmful, how and how much that harm might be offset by a new family are
complex questions not always answered just by determining how beneficial the child’s
relationship with the parent is. Though there is no reason for a court to consider ‘a
second time’ the same struggles in the same way, a parent’s struggles with substance
abuse, mental health issues, or other problems could be directly relevant to a juvenile
court’s analysis in deciding whether termination would be detrimental.” (Id. at p. 639.)
       The juvenile court did not treat Mother’s substance abuse issues and lack of
stability as “a categorial bar to applying the exception” (Caden C., supra, 11 Cal.5th at
p. 637), and, therefore, this case does not involve the error at issue in Caden C. Nor did
the juvenile court improperly base its decision on a comparison of “[the mother’s]
attributes as custodial caregiver relative to those of any potential adoptive parent(s).” (Id.
at p. 634.) Although Mother argues the juvenile court discounted her testimony and
improperly judged her vocabulary and lack of eloquence, the record does not support this
assertion. To the contrary, the court expressly found both witnesses—Mother and
Vang—“generally credible.”
       The juvenile court was required to evaluate the strength and quality of the
children’s relationship with Mother in determining whether termination would be
detrimental. (Caden C., supra, 11 Cal.5th at p. 634; A.L., supra, 73 Cal.App.5th at
p. 1157.) “Interaction between natural parent and child will always confer some
incidental benefit to the child” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575), and
the evidence showed a general bond between Mother and her children that was positive,
which the juvenile court recognized. However, Mother did not present any evidence that
spoke to the specific strength or quality of the bond, and the juvenile court found the
relationship akin to that of friendly visitors.
       The children, who were three, four, and six years old when they were removed
from the home, had been out of Mother’s care for 14 months. They had been in the care

                                              18.
of the prospective adoptive family just days shy of six months and the evidence showed
the children were thriving; they were reportedly happy, secure and well adjusted,
although there was some regression after their visit with Mother in July 2021. Mother
did not offer any evidence or point to any evidence in the record showing it would be
detrimental to the children if her relationship with them was terminated and, notably, she
cites no authority supporting reversal of a juvenile court’s determination in circumstances
analogous to these. Rather, Mother relies on the assertion that the juvenile court focused
on improper factors and did not cite Caden C. We have already rejected Mother’s
argument regarding absence of citation to Caden C. and the record does not support a
claim that the juvenile court based its decision on grounds precluded under Caden C.
       We do not doubt that Mother loves her children or that the children enjoyed
positive visits with her. However, Mother bears the burden of proving the beneficial
parent-child relationship exception applies and we conclude she has not demonstrated
error. To the contrary, substantial evidence in the record supports the juvenile court’s
express and implied findings, 3 and the court did not abuse its discretion in determining
that the exception did not apply. Therefore, we affirm the order terminating Mother’s
parental rights.
                                        DISPOSITION
       The order terminating Mother’s parental rights under section 366.26 is affirmed.




3       Although it would benefit the record for purposes of review if lower courts would
articulate their findings at each step, it is not a requirement and Mother does not argue otherwise.
(A.L., supra, 73 Cal.App.5th at p. 1156; accord, In re G.P. (2014) 227 Cal.App.4th 1180, 1196
[detriment finding may be implied].)


                                                19.